                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

RAYVON L. BOATMAN,

          Plaintiff,


v.                              Case No:   2:16-cv-209-FtM-99UAM


ANGELA    BERRETO,    Dental
Nurse, GEORGE F. NARYSHKIN,
Dentist, J. LAMOUR, Facility
Medical   Director   (M.D.),
GERALD T. DAVID, D.D.S., GEO
GROUP,       INC.,     JORGE
DOMINICIS,         Corporate
Director    Mental   Health,
CORRECT     CARE    RECOVERY
SOLUTIONS, and DEPARTMENT OF
CHILDREN       AND    FAMILY
SERVICES,

          Defendants.



                          OPINION AND ORDER

     This matter comes before the Court on Defendants Angela

Berrato, Dr. Jacques Lamour, and Correct Care Recovery Solutions,

LLC’s Motion to Dismiss Plaintiff's Third Amended Complaint (Doc.

#85) filed on January 23, 2019.      In response, Plaintiff Rayvon

Boatman moves the Court to allow the filing of a fourth amended

complaint (Doc. #89), filed on February 21, 2019.
                                    I.

     Boatman is a civil detainee at the Florida Civil Commitment

Center   (FCCC)   in   Arcadia,   Florida. 1     Boatman   initiated   this

complaint on March 16, 2016, by filing a civil rights complaint

under 42 U.S.C. § 1983.      Boatman filed a first amended complaint

on November 16, 2016, (Doc. #27), however; that complaint was

incomplete and was stricken by the Court.        Boatman filed his second

amended complaint (Doc. #35) on September 28, 2017.             The Court

dismissed Boatman’s second amended complaint and gave him leave to

file a third amended complaint.          Boatman was instructed to the

extent possible that he should limit his third amended complaint

to facts supporting the medical indifference claim stemming from

his broken filling from October 5, 2014.

     Boatman’s Third Amended Complaint is not a model of clarity

and his facts and timeline are unclear.         Boatman says he was left

to suffer in pain for over ten years.          However, based on what the


1 The Florida legislature enacted the Sexually Violent Predators
Act, Florida Statute §§ 394.910-.913, by which a person determined
to be a sexually violent predator is required to be housed in a
secure facility “for control, care, and treatment until such time
as the person’s mental abnormality or personality disorder has so
changed that it is safe for the person to be at large.” Fla. Stat.
§ 394.917(2). The Act was promulgated for the dual purposes “of
providing mental health treatment to sexually violent predators
and protecting the public from these individuals.” Westerheide v.
State, 831 So. 2d 93, 112 (Fla. 2002); Kansas v. Hendricks, 521
U.S. 346 (1997) (holding that the Kansas Sexually Violent Predator
Act did not establish criminal proceedings, and involuntary
confinement pursuant to the Act was not punitive).



                                  - 2 -
Court can gather from his Third Amended Complaint, Boatman lost a

filling on October 5, 2014.       Boatman had pain in the tooth and gum

where the filling fell out and by October 24, 2014, Plaintiff’s

jaw and gum around the tooth were swollen and causing him pain.

Boatman went to medical where he was examined by a nurse.

       Boatman was scheduled for a dental appointment on October 31,

2014, but he was late for the appointment and was not treated on

that day.       Boatman went on another day, but the dental area was

closed.     Boatman does not say if he had an appointment that day.

Plaintiff’s tooth was extracted, but Boatman provides no time frame

for the treatment.

       Boatman says that Defendants told him he had a good tooth

that would last him for ten years, but the tooth turned out to be

bad.     Boatman   says   that    because     of   Defendants’    deliberate

indifference a good tooth also had to be removed after the bad

tooth was extracted because the abscess had infected the area over

the good tooth.      Boatman states that his treatment was delayed by

Lamour, Barreto, Naryshkin, GEO, CCRS, the FCCC, and GEO without

stating what role each played in the denial of his treatment or

how they as individuals denied him medical treatment.

                                       II.

       In deciding a Rule 12(b)(6) motion to dismiss, the Court

limits    its   consideration    to   well-pleaded   factual     allegations,




                                      - 3 -
documents central to or referenced in the complaint, and matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358 F.3d

840, 845 (11th Cir. 2004). The Court must accept all factual

allegations in Plaintiff’s Complaint as true and take them in the

light most favorable to the plaintiff. Pielage v. McConnell, 516

F.3d 1282, 1284 (11th Cir. 2008). Conclusory allegations, however,

are not entitled to a presumption of truth. Ashcroft v. Iqbal, 556

U.S. 662 (2009) (discussing a 12(b)(6) dismissal); Marsh v. Butler

County, Ala., 268 F.3d 1014, 1036 n.16 (11th Cir. 2001).

        The Court employs the Twombly-Iqbal plausibility standard

when reviewing a complaint subject to a motion to dismiss. Randall

v. Scott, 610 F.3d 701, 708, n.2 (11th Cir. 2010).                A claim is

plausible where the plaintiff alleges facts that “allow [] the

court to draw the reasonable inference that the defendant is liable

for     the   misconduct   alleged.”   Iqbal,   556   U.S.   at    662.   The

plausibility standard requires that a plaintiff allege sufficient

facts “to raise a reasonable expectation that discovery will reveal

evidence” that supports the plaintiff’s claim. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 556 (2007); Marsh, 268 F.3d at 1036 n.16.

Specifically, “[w]hile a complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations . .

.   a    plaintiff’s   obligation   to   provide   the   grounds     of   his

entitle[ment] to relief requires more than labels and conclusions,




                                    - 4 -
and a formulaic recitation of the elements of a cause of action

will   not   do.”     Id.    at   555   (citations        omitted).      Thus,   “the-

defendant-unlawfully           harmed     me     accusation”      is    insufficient.

Ashcroft, 129 S. Ct. at 1949.               “Nor does a complaint suffice if

it     tenders      naked      assertions        devoid      of   further     factual

enhancement.” Id.           The “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” See Twombly,

550 U.S. at 544.            And there is no longer a heightened pleading

requirement.        Randall,      610   F.3d   at     701.     Because    Boatman    is

proceeding pro se, his pleadings are held to a less stringent

standard     than    pleadings      drafted      by    an    attorney   and   will   be

liberally construed. Hughes v. Lott, 350 F.3d 1157, 1160 (11th

Cir. 2003) (citing Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998)).

                                          III.

       Defendants argue that Boatman fails to state a claim for which

relief can be obtained.            Defendants contend that Boatman violates

Federal Rules of Civil Procedure 8 and 10, and that Boatman’s

allegations are nothing more than a difference of opinion on

treatment.

       The Court finds that Boatman’s allegations violate Fed. R.

Civ. P. 8 and 10.        Rule 8 of the Federal Rules of Civil Procedure

requires that a complaint contain "a short and plain statement of




                                         - 5 -
the claim showing that the pleader is entitled to relief" Fed. R.

Civ. P. 8(a)(2).     Under Fed. R. Civ. P. 10, the allegations should

be set forth in separate numbered paragraphs, “each limited as far

as practicable to a single set of circumstances” Fed. R. Civ. P.

10(b). Further, each claim “founded on a separate transaction or

occurrence” must be stated in a separate “Count.” Gnipp v. Bank of

Am. N.A., No. 2:15-CV-99-FTM-29CM, 2016 WL 502013, at *3 (M.D.

Fla. Feb. 8, 2016).

      As drafted, Plaintiff’s amended complaint does not comply

with Rules 8 and 10.        Boatman states he was denied treatment by

the Defendants, but he does not say when such treatment was denied,

or who specifically denied the treatment, or how they refused same.

Boatman only points out one occasion on October 31, 2014, where he

was denied treatment.        However, Boatman admits that he was late

to   his   October   31,    2014   appointment.   (Doc.    #83   at   ¶   37).

Therefore, the denial of treatment was not due to Defendants Lamour

and Naryshkin’s deliberate indifference, but to Boatman’s own

failure to arrive to his appointment on time.             Otherwise Boatman

makes no specific claim against the Defendants individually, nor

states how each Defendant was deliberately indifferent to his

dental needs.    Instead, Boatman makes conclusory allegations that

Defendants   refused   to    treat    him.   He   states    he   continually

complained to all the Defendants about his tooth pain from 2014-




                                     - 6 -
2015, but he never states in separate individual counts how each

Defendant caused him harm. (Doc. #83 at 6).          Boatman merely makes

a conclusory allegation he was denied treatment.

     The Court will not speculate on the nature of each Defendants

alleged unconstitutional conduct. The Supreme Court explains:

            While a complaint . . . does not need detailed
            factual allegations, a plaintiff’s obligation
            to provide the grounds of his entitlement to
            relief   requires   more   than   labels   and
            conclusions, and a formulaic recitation of the
            elements of a cause of action will not do.
            Factual allegations must be enough to raise a
            right to relief above the speculative level.

Twombly,    550   U.S.   at   545   (internal   citations   and   quotations

omitted).

     After being cautioned by the Court to include only facts

related to his medical indifference claim, Boatman includes claims

about the FCCC’s grievance procedures.          Boatman argues that he was

prohibited from filing grievances against members of the FCCC staff

and that Defendants reacted negatively to his filing grievances.

Boatman says Defendants accused him of submitting false emergency

dental claims and placed notices in his file as punishment. As

such failed to comply with the Court’s Order and his Third Amended

Complaint is due to be dismissed.

     Ordinarily, a party must be given at least one opportunity to

amend before the district court dismisses the complaint. Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir.2001).          The district court,




                                     - 7 -
however, need not “allow an amendment (1) where there has been

undue delay, bad faith, dilatory motive, or repeated failure to

cure deficiencies by amendments previously allowed; (2) where

allowing amendment would cause undue prejudice to the opposing

party;    or   (3)   where   amendment   would   be   futile.”   Corsello   v.

Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005).

     Boatman has been given three opportunities to amend and cure

his deficiencies, but has failed to cure the deficiencies and set

forth a viable complaint.         Boatman moved the Court for leave to

amend, however, he did not attach a proposed amended complaint or

provide the Court with the substance of his proposed amended

complaint.      The Eleventh Circuit has held that “in order to

properly request leave to amend, a motion must ‘set forth the

substance of the proposed amendment or attach a copy of the

proposed amendment.’” Sure Fill & Seal, Inc. v. GFF, Inc., 2009 WL

1751726 * 2 (M.D. Fla. June 17,2009) (quoting Doe v. Pryor, 344

F.3d 1282, 1288 (11th Cir.2003).            Further, to allow Boatman to

amend his complaint for a fourth time would cause undue prejudice

to the Defendants.       Therefore, the motion for leave to amend is

denied.

     Accordingly, it is hereby

     ORDERED:




                                    - 8 -
     (1)   Defendants' Motion to Dismiss Plaintiff's Third Amended

           Complaint   (Doc.   #85)   is   GRANTED.   The   Plaintiff’s

           Amended Complaint is hereby DISMISSED without prejudice.

    (2)    Plaintiff Rayvon Boatman’s Motion for Leave to Amend is

           DENIED.

    (3)    The Clerk of Court will enter judgment, accordingly,

           terminate any pending motions and deadlines, and close

           the file.

     DONE and ORDERED at Fort Myers, Florida, this          19th    day

of March 2019.




Copies:
All Parties of Record
SA: FTMP-2




                                 - 9 -
